DETAILED ACTION
This office action is in response to communication filed on March 21, 2022.

Response to Amendment
Amendments filed on March 21, 2022 have been entered.
Claims 1, 13, 15, 17 and 19 have been amended.
Claims 2-4 and 7-8 remain cancelled.
Claims 1, 5-6 and 9-19 have been examined.

Response to Arguments
The examiner submits that although applicant has not presented arguments regarding the objections to claims 1, 13, 15 and 17 raised in the previous office action (see office action mailed on 12/21/2021, p. 5-7), the objections have been partially withdrawn in view of the amendments.
Essentially, the examiner submits that claim 13 does not end with a period, therefore, this objection is maintained (see below). In addition, new objections to the claims are being raised due to the amended language (see below).

Applicant’s arguments, see Remarks (p. 7-14), filed on 03/21/2022, with respect to the rejections of claims 1, 5-6 and 9-19 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection.

Applicant argues (p. 10-12) that The Examiner concedes that Zhang merely describes “a cluster of sensors that are located close to each other may observe similar value changes for an even over time.” ... Tamaki is cited as teaching sorting sensor data items SSij into groups G1-G3 corresponding to modules M1-M3 of a monitoring target apparatus 8 based on a Bill of Materials indicating an “inclusion relation of each component constructing the monitoring-target apparatus 8 in a hierarchical manner;” … Accordingly, Tamaki only teaches the grouping of sensor data based on which modules of a monitoring target apparatus 8 the sensors are attached, whereas claim 1 requires that sensors of the plurality of sensors are 
grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor  

The Examiner cites Tamaki as further teaching a sensor ontology indicating each of the plurality of system components that each sensor is able to monitor in ¶¶ [0084]-[0086] and [0107]-[0112]. However, as set forth above, in ¶¶ [0084]-[0086], Tamaki merely teaches grouping sensor data based on which modules of a monitoring target apparatus a sensor 81 is attached. The Examiner contends that Tamaki teaches the claimed sensor ontology because Tamaki “teaches...the BOM including information... about modules in the apparatus having components with corresponding sensors.” (December 21, 2021 Non-Final Office Action at 5). Teaching that a Bill of Materials includes information about module components having sensors attached thereto does not teach “wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor.” The teaching in Tamaki that a module includes components having sensors thereon and this may be indicated in a Bill of Materials does not teach a sensor ontology that indicates “each of the plurality of system components that each sensor unit is able to monitor.” Tamaki only teaches a Bill of Materials that indicates to which components within a module M1-M3 sensors 81 are currently monitoring; not each component the sensors 81 are able to monitor.
These arguments are not persuasive.
First, the examiner submits that Zhang discloses that a cluster of sensors corresponds to sensors that are located close to each other (see p. 211, section “3 – A Multivariate Gaussian Model”, par. 1), which is similar to applicant’s disclosure: 
“In one possible embodiment, various sensor units are grouped to form a sensor cluster SC on the basis of the system ontology SYS-ONT of the industrial system 1 and/or the sensor ontology SEN-ONT of the sensor units monitoring the industrial system 1. In one possible embodiment, sensor units which are adjacent or are positioned to be adjacent inside the industrial system 1 are grouped to form a sensor cluster SC” (see patent application publication at [0035]). 

Zhang further describes that a sensor node can be classified into multiple measurement groups (see p. 212, col. 1, par. 1), and that future work includes exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters (p. 218, section “6 – Conclusions and Future Work”, par. 2). Therefore, based on the teachings of Zhang and in light of the specification, the examiner interprets that Zhang discloses “sensor units of the plurality of sensor units are grouped into two or more different sensor clusters”.
Furthermore, regarding the argument about Tamaki only teaching the grouping of sensor data based on which modules of a monitoring target apparatus 8 the sensors are attached, instead of the grouping of sensors, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
In addition, regarding the argument about “the teaching in Tamaki that a module includes components having sensors thereon and this may be indicated in a Bill of Materials not teaching a sensor ontology that indicates “each of the plurality of system components that each sensor unit is able to monitor.” Tamaki only teaching a Bill of Materials that indicates to which components within a module M1-M3 sensors 81 are currently monitoring; not each component the sensors 81 are able to monitor,” the examiner first submits that the original disclosure describes “In one possible embodiment, various sensor units are grouped to form a sensor cluster SC on the basis of the system ontology SYS-ONT of the industrial system 1 and/or the sensor ontology SEN-ONT of the sensor units monitoring the industrial system 1” (see patent application publication at [0035]) and “The sensor ontology SEN-ONT can categorize different types of measuring units or sensor units which monitor the industrial system 1” (see patent application publication at [0052]). 
Moreover, the examiner submits that Tamaki teaches the use of a Bill of Materials (BOM) to group sensor data, the BOM including information indicating the relation of each component in an apparatus being monitored in a hierarchical manner (system ontology, see [0084]), and information about modules in the apparatus having components with corresponding sensors (sensor ontology, see [0084]), with the sensor data being grouped in accordance with the modules indicated in the BOM (see [0085]-[0086], see also Fig. 6 regarding the information in the BOM depicting the modules, their components and the sensors that monitor the corresponding components) to determine whether the data is within a predetermined range (reliable sensor data) or abnormal (see [0107]-[0112]). 
Additionally, the examiner submits that Mehranbod is relied upon for teaching “a sensor ontology indicating measurement properties of each sensor unit”.
Therefore, the examiner submits that, under the broadest reasonable interpretation, in light of the specification, and the understanding of one of ordinary skill in the art, the combination of prior art of record renders obvious the claimed invention.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “(a) receiving, by a data processing unit, sensor data from a plurality of sensor units, wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system, and wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system” should read “(a) receiving, by a data processing unit, sensor data from a plurality of sensor units, wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system, and wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system”.
Claim language “(c) detecting, based on the determined correlations, whether any sensor unit of the at least two sensor clusters is unreliable” should read “(c) detecting, based on the determined correlations, whether any sensor unit of the or more different sensor clusters is unreliable” in order to provide appropriate antecedence basis.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities: 
Claim language “a plurality of sensor units configured to monitor the multiplicity of system components, and provide sensor data, wherein sensor units of the plurality of sensor units is grouped by a knowledge-based analysis module of a data processing unit into two or more different sensor clusters wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system” should read “a plurality of sensor units configured to monitor the multiplicity of system components, and provide sensor data, wherein sensor units of the plurality of sensor units are grouped by a knowledge-based analysis module of a data processing unit into two or more different sensor clusters, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system”.
Claim language should end with a period.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language “A data processing unit configured to receive sensor data from a plurality of sensor units, the plurality of sensor units configured to monitor a plurality of system components of a system, sensor units of the plurality of sensor units grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor” should read “A data processing unit configured to receive sensor data from a plurality of sensor units, the plurality of sensor units configured to monitor a plurality of system components of a system, sensor units of the plurality of sensor units grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, and wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor”.
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language should read “The system of claim 13, further comprising a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; wherein the second data processing unit is configured to process sensor data that is determined to be time-critical, and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor”, which is unclear as to whether only the system ontology is used for clustering the first sensor cluster and only the sensor ontology is used for clustering the second sensor cluster, or whether additional ontologies can be applied besides the recited ones for the respective sensor clusters (e.g., both system/sensor ontologies can be applied to cluster the sensors). Similar language is recited in independent claims 13 and 15, with none of the dependent claims clarifying this recitation.
In the case applicant intended the claim language to be interpreted as only the system ontology being used for clustering the first sensor cluster and only the sensor ontology being used for clustering the second sensor cluster, the examiner submits that the original specification does not support that particular interpretation, but instead it generally mentions that one or more ontologies can be used for clustering the sensors, without specifying that a different ontology is used for each cluster (see patent application publication at [0009], [0034]-[0035], [0040], [0047] and [0051]).
In the case applicant intended the claim to be interpreted as additional ontologies besides the recited ones being used for clustering (e.g., using sensor ontology in addition to system ontology for the first cluster, and using system ontology in addition to sensor ontology for the second cluster), the examiner submits that it is unclear as to how this interpretation is different from the teachings of Tamaki as explained in the rejection below.
For examination purposes, and in light of the specification, the claim language is interpreted as additional ontologies besides the recited ones being used for clustering.

Examiner’s Note
Claims 1, 5-6 and 9-19 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 

Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., grouping sensors based on information, see patent application publication at [0035]). Except for the recitation of generic computer elements and computer implementation (i.e., a knowledge-based analysis module of the data processing unit), the limitation in the context of this claim mainly refers to grouping sensors based on information.
the limitation “(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the two or more different sensor clusters, wherein the statistical analysis module uses a statistical data analysis model to generate the reliable sensor data by determining correlations between the received sensor data of each of the two or more different sensor clusters, wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (i.e., correlation, see patent application publication at [0036], [0040]) to obtain additional information (i.e., reliable sensor data). Except for the recitation of generic computer elements and computer implementation (i.e., a statistical analysis module of the data processing unit), as well as the type of data being evaluated (i.e., sensor data), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data and obtain additional data (i.e., reliable sensor data).
the limitation “(c) detecting, based on the determined correlations, whether any sensor unit of the at least two sensor clusters is unreliable” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g., evaluation of the correlation results for identification purposes, see patent application publication at [0040]). The limitation in the context of this claim mainly refers to judging the results.
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for providing reliable sensor data relating to a system, the system including a plurality of system components”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“(a) receiving, by a data processing unit, sensor data from a plurality of sensor units, wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“(d) disabling unreliable sensor units of the two or more different sensor clusters; and (e) replacing the unreliable sensor units of the two or more different sensor clusters with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom,” which integrates the judicial exception into a practical application by effects a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)). 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(c)).

Similarly, independent claims 13 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 5-6, 9-12, 14 and 16-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (Rui Zhang, Ping Ji, Dinkar Mylaraswamy, Mani Srivastava, and Sadaf Zahedi, Cooperative Sensor Anomaly Detection Using Global Information, Tsinghua Science and Technology, June 2013, 18(3): 209-219), hereinafter ‘Zhang’, in view of Tamaki (US 20130132000 A1), hereinafter ‘Tamaki,’ and in further view of Mehranbod (Nasir Mehranbod, A Probabilistic Approach for Sensor Fault Detection and Identification, Doctoral Thesis, 2002), hereinafter ‘Mehranbod’, and Kolar (US 20120253746 A1), hereinafter ‘Kolar’.
Regarding claim 1. (Currently Amended) 
Zhang discloses:
A method for providing reliable sensor data relating to a system (Abstract: method for detecting and repairing erroneous data occurring in a sensor network), the system including a plurality of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), the method comprising:
(a) receiving, by a data processing unit, sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1); examiner interprets the collection of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)), wherein each sensor unit of the plurality of sensor units monitors at least one system component of the plurality of system components of the system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: each sensor monitors a particular area in the lab), and wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors correspond to sensors that are located close to each other; based on this, the examiner interprets that sensors could be clustered in two or more different groups (see also p. 212, col. 1, par. 1 regarding a sensor node being classified into multiple measurement groups, and p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters)); 
(b) processing, by a statistical analysis module of the data processing unit, the received sensor data of the two or more different sensor clusters, wherein the statistical analysis module uses a statistical data analysis model to generate the reliable sensor data by determining correlations between the received sensor data of each of the two or more different sensor clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage), as well as the analysis to be performed on every cluster of sensors (see p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters));
(c) detecting, based on the determined correlations, whether any sensor unit of the at least two sensor clusters is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
(a) wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor;
(d) disabling unreliable sensor units of the two or more different sensor clusters; and 
(e) replacing the unreliable sensor units of the two or more different sensor clusters with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom. 

Regarding (a) wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor, Tamaki teaches:
sensor data of sensor units (Fig. 6, items 81) of the plurality of sensor units (Fig. 6, items 81) are grouped into two or more different sensor data clusters (Fig. 6, items “Group G1”, “Group G2”, “Group G3”) by a knowledge-based analysis module of the data processing unit, wherein a first sensor data cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)), wherein a second sensor data cluster is based on a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to (a) group sensor units of the plurality of sensor units into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit, wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system, wherein a second sensor cluster is based on a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor, in order to provide a system capable of detecting sensor faults within a large group of sensors, while easily sorting data items into groups, as described by Tamaki ([0086]). 

Regarding (a) a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, and in further view of Mehranbod to incorporate a sensor ontology indicating measurement properties of each sensor unit, in order to facilitate sensor grouping as well as evaluation of data by implementing similar sensor characterization. 

Regarding (d) disabling unreliable sensor units of the two or more different sensor clusters; and (e) replacing the unreliable sensor units of the two or more different sensor clusters with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor) to conserve energy; additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to (d) disable unreliable sensor units of the two or more different sensor clusters; and (e) replace the unreliable sensor units of the two or more different sensor clusters with a replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification of erroneous sensors while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit). 

Regarding claim 5. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang does not explicitly disclose:
at least partially filtering out the received sensor data from the unreliable sensor units.  

Kolar further teaches:
	“When computer system 20 determines that sensor data 38 is suspect or invalid, computer system 20 can initiate one or more actions in response to the determination. For example, computer system 20 can: prevent the sensor data 38 from being logged, transmitted, and/or the like” ([0049]: when sensor data is invalid, computer system prevents the sensor data from being logged or transmitted (analogous to filter out the invalid sensor data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to at least partially filter out the received sensor data from the unreliable sensor units, in order to lower the transmission load and processing cost, as discussed by Kolar ([0050]).

Regarding claim 6. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units provides stationary and/or non-stationary time series data (p. 211, section “3.1 – Step I – Dirty data detection”, par. 1: sensor data is stationary (see also p. 218, section – Conclusions and Future Work, par. 1)).  

Regarding claim 9. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
at least one sensor unit of the plurality of sensor units forms at least a second system component of the system and/or is an external sensor unit which monitors system components of the system (p. 209, section “1 – Introduction, par. 1”: a sensor network comprises a collection of sensor nodes (components of the system)).  

Regarding claim 10. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
the received sensor data additionally is processed using a diagnosis ontology to generate the reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are located close to each other form a cluster of sensors, which are evaluated for detecting outliers and correcting this erroneous data (see p. 218, section 6 – Conclusions and Future Work, par. 1); examiner interprets determination of cluster of sensors to be done using diagnosis ontology (see also p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)).

Regarding claim 11. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 10 as described above.
Zhang does not explicitly disclose:
the system ontology of the system, the sensor ontology of the system and the diagnosis ontology are linked to form an integrated ontology.

However, Zhang further teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time. The correlation matrix is then utilized as a phenomenon characterization and guides future outlier (i.e., error) detection” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other (analogous to system ontology)); and 
“In order to evaluate the multivariate Gaussian model, we choose to use the data traces collected from a sensor network built at Intel Berkeley Research Lab shown in Fig. 1. During this measurement study[18], 54 Mica2Dot sensors were monitored over a 37-day period, with humidity, temperature, light, and voltage values being recorded periodically at each sensor” (p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically - sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for clustering and correlation purposes, a diagnosis ontology is applied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to link the system ontology of the system, the sensor ontology of the system and the diagnosis ontology to form an integrated ontology, in order to implement a robust structured analysis of the data that incorporates system characteristics for easy and faster evaluation.

Regarding claim 12. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang further discloses:
the statistical data analysis model is formed by a univariate or multivariate data analysis model (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied for determining correlations between sensor data).  

Regarding claim 13. (Currently Amended) 
Zhang discloses:
A system (Fig. 1 – Intel Berkeley Lab sensor network) comprising: 
a multiplicity of system components (Fig. 1, labeled items, e.g., office, kitchen, server, etc.); 
a plurality of sensor units (Fig. 1, numbered items) configured to monitor the multiplicity of system components (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), and provide sensor data (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section 3.3 – Performance evaluation for multivariate Gaussian model, par. 1)), wherein sensor units of the plurality of sensor units are grouped into two or more different sensor clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other; based on this, the examiner interprets that sensors could be clustered in two or more different groups (see also p. 212, col. 1, par. 1 regarding a sensor node being classified into multiple measurement groups, and p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters)); and 
the data processing unit (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: examiner interprets the collection and processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage));
wherein the data processing unit is configured to process, by a statistical analysis module, received sensor data of the two or more different sensor clusters using a statistical data analysis model to generate reliable sensor data, by determining correlations between the received sensor data of the two or more sensor different clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage), as well as the analysis to be performed on every cluster of sensors (see p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters));
wherein the data processing unit is configured to detect whether any sensor unit of the two or more different sensor clusters is unreliable (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a defined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
wherein sensor units of the plurality of sensor units are grouped by a knowledge-based analysis module of a data processing unit into two or more different sensor clusters wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system, and wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the multiplicity of system components that each sensor unit is able to monitor;
wherein the system is configured to: 
disable unreliable sensor units of the two or more different sensor clusters; 
replace the unreliable sensor units of the two or more different sensor clusters with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom.  

Regarding wherein sensor units of the plurality of sensor units are grouped by a knowledge-based analysis module of a data processing unit into two or more different sensor clusters wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system, and wherein a second sensor cluster is based on a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor, Tamaki teaches:
sensor data of sensor units (Fig. 6, items 81) of the plurality of sensor units (Fig. 6, items 81) are grouped by a knowledge-based analysis module of a data processing unit into two or more different sensor data clusters (Fig. 6, items “Group G1”, “Group G2”, “Group G3”) wherein a first sensor data cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)), and wherein a second sensor data cluster is based on a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group sensor units of the plurality of sensor units by a knowledge-based analysis module of a data processing unit into two or more different sensor clusters wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the multiplicity of system components in the system, and wherein a second sensor cluster is based on a sensor ontology indicating each of the multiplicity of system components that each sensor unit is able to monitor, in order to provide a system capable of detecting sensor faults within a large group of sensors, while easily sorting data items into groups, as described by Tamaki ([0086]). 

Regarding a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, and in further view of Mehranbod to incorporate a sensor ontology indicating measurement properties of each sensor unit, in order to facilitate sensor grouping as well as evaluation of data by implementing similar sensor characterization. 

Regarding the system is configured to: disable unreliable sensor units of the two or more different sensor clusters; replace the unreliable sensor units of the two or more different sensor clusters with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken), and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to configure the system to: disable unreliable sensor units of the two or more different sensor clusters; replace the unreliable sensor units of the two or more different sensor clusters with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response (e.g., disable unreliable sensor for energy savings purposes) to the identification of erroneous sensors while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit).

Regarding claim 15. (Currently amended) 
Zhang discloses:
A data processing unit (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: examiner interprets the collection and processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage)) configured to receive sensor data from a plurality of sensor units (p. 211, section “3.1 – Step I: Dirty data detection”, par. 1: data is collected from a group of sensor nodes (see also p. 212, section 3.3 – Performance evaluation for multivariate Gaussian model, par. 1)), the plurality of sensor units configured to monitor a plurality of system components of a system (Fig. 1, p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: different sensors are used to monitor different areas in a lab, the sensors and the areas corresponding to components of the system being monitored (see also Abstract regarding sensor networks being used for monitoring purposes such as industrial and military monitoring, which implies monitoring a system having different components)), sensor units of the plurality of sensor units grouped into two or more different sensor clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a cluster of sensors corresponds to sensors that are located close to each other; based on this, the examiner interprets that sensors could be clustered in two or more different groups (see also p. 212, col. 1, par. 1 regarding a sensor node being classified into multiple measurement groups, and p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters)), 
wherein a statistical data analysis module of the data processing unit is configured to preprocess the received sensor data of the two or more different sensor clusters using a statistical data analysis model to generate reliable sensor data by determining correlations between the received sensor data of the two or more different sensor clusters (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by the cluster of sensors in order to detect outliers and correct this erroneous data (see p. 218, section “6 – Conclusions and Future Work”, par. 1); examiner interprets the processing of data to be performed by a computer system having data processing capabilities (see p. 209, section “1. Introduction”, par. 1, regarding an external data collection point for data processing and storage), as well as the analysis to be performed on every cluster of sensors (see p. 218, section “6 – Conclusions and Future Work”, par. 2, regarding exploring the situation in which a sensor is identified to be erroneous in one group of sensors, while being reported ok in other clusters)), 
wherein the data processing unit is further configured to detect unreliable sensor units of the two or more different sensor clusters (p. 212, col. 2, par. 2: model detects outliers from the sensor data, and identifies the erroneous sensor).

Zhang does not explicitly disclose:
wherein the reliable sensor data are within a predefined range and do not differ by more than a predetermined amount from preceding or subsequent values.
However, Zhang teaches:
“In this section, we introduce a multivariate Gaussian model, which explores correlated data changes among sensors that may have relatively tight correlations in their measurements. For example, a cluster of sensors that are located close to each other may observe similar value changes for an event over time” (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1: sensors that are close to each other observe similar value changes for an event over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to define the reliable sensor data as being within a predefined range and do not differing by more than a predetermined amount from preceding or subsequent values, in order to easily determine anomalies occurring in the measurements due to unreliable sensors.

Zhang does not disclose:
sensor units of the plurality of sensor units grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor;
wherein the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at least one of the plurality of sensor units, 
wherein the data processing unit is further configured to disable the unreliable sensor units by the at least one control signal, and 
wherein the data processing unit is further configured to replace the unreliable sensor units with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom.

Regarding sensor units of the plurality of sensor units grouped into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and wherein a second sensor cluster is based on a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor, Tamaki teaches:
sensor data of sensor units (Fig. 6, items 81) of the plurality of sensor units (Fig. 6, items 81) grouped into two or more different sensor clusters (Fig. 6, items “Group G1”, “Group G2”, “Group G3”) by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system (Fig. 6, item 82, [0082]-[0088]: sensors are used to monitor components of a monitoring-target apparatus, with the sensor data being grouped based on information regarding hierarchical structure of the apparatus (BOM – component structure table), the information being accessed by a CPU for performing the data-item group sorting process (knowledge-based analysis module)) and wherein a second sensor cluster is based on a sensor ontology indicating each of the plurality of system components that each sensor unit is able to monitor ([0084]-[0086], [0107]-[0112]: data item SSij is used as identification information of the sensor data output by the sensor attached to the component Pij and module Mi for grouping purposes; sensor data corresponding to a group is processed to determine whether the data is within a predetermined range (reliable sensor data), otherwise, the sensor data is determined to be abnormal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki to group sensor units of the plurality of sensor units into two or more different sensor clusters by a knowledge-based analysis module of the data processing unit wherein a first sensor cluster is based on a system ontology of the system indicating an internal hierarchical structure of the plurality of system components in the system and wherein a second sensor cluster is based on a sensor ontology indicating measurement properties of each sensor unit and each of the plurality of system components that each sensor unit is able to monitor, in order to provide a system capable of detecting sensor faults within a large group of sensors, while easily sorting data items into groups, as described by Tamaki ([0086]). 

Regarding a sensor ontology indicating measurement properties of each sensor unit, Mehranbod teaches:
	“Sensor readings and the estimated value are used to calculate a set of residuals for all sensors that measure the same variable or parameter. It is then possible to detect and isolate the most probable faulty sensor by checking residuals against threshold” (p. 4, last par: sensors that measure the same variable or parameter (analogous to sensor ontology indicating measurement properties of the sensor unit) are evaluated to detect faulty sensors by analyzing their data using statistical methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, and in further view of Mehranbod to incorporate a sensor ontology indicating measurement properties of each sensor unit, in order to facilitate sensor grouping as well as evaluation of data by implementing similar sensor characterization. 

Regarding wherein the data processing unit is further configured to generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at least one of the plurality of sensor units, wherein the data processing unit is further configured to disable the unreliable sensor units by the at least one control signal, and wherein the data processing unit is further configured to replace the unreliable sensor units with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, Kolar teaches:
“A set of sensing devices associated with the asset are operated independent of a user to acquire sensor data. At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset” ([0016]: data from sensing devices is evaluated to determine whether the data is suspect (erroneous), and if so, action is taken),
“In process 308, computer system 20 (e.g., control component 36A) can initiate and/or perform one or more different actions based on the evaluation result for the sensor data 38. When the evaluation indicates that the sensor data 38 is likely valid, in process 310, computer system 20 can provide the sensor data for further processing. For example, computer system 20 (e.g., application component 36D) can perform application-specific processing of the sensor data 38, which can include storing the sensor data 38, in a raw and/or processed form, for future processing and/or transmission, initiating one or more actions in response to the sensor data 38, and/or the like”([0043]: when sensor data is reliable, computer system can provide the sensor data for further processing (e.g., storing or transmitting the valid sensor data), which implies the use of control signals) and
“Additionally, a sensing device can be operated as part of an emitter/sensor pair. In this case, when sensor data 38 indicates that one of the devices is not operating, computer system 20 can shut down the other device in the pair to conserve energy, operating life of the device, and/or the like. Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: in an emitter/sensor pair scheme, when sensor data indicates that one device (e.g., emitter) is not operating (based on determination of invalid sensor data), computer systems shuts down (disables) the other device (e.g., sensor); additionally, when a sensing device is inoperable, the action taken may include switching (replacing) to an operational sensing device of the same type, which implies the operational sensing device measures a parameter or measurement variable similar to the inoperable sensing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki and Mehranbod, and in further view of Kolar to configure the system to: generate at least one control signal based on the reliable sensor data, the at least one control signal corresponding to at least one of the plurality of sensor units, disable the unreliable sensor units by the at least one control signal, and replace the unreliable sensor units with at least one replacement sensor unit of the plurality of sensor units that measures a same parameter or measurement variable as the unreliable sensor units or a comparable measurement variable which can be derived therefrom, in order to provide an appropriate response to the identification of erroneous sensors (e.g., disable unreliable sensor for energy savings purposes) while providing continuous operation of the overall system (e.g., replacing the unreliable sensor unit with an operational sensor unit that measures the same parameter or measurement variable as the unreliable sensor unit).

Regarding claim 16. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 1 as described above.
Zhang does not disclose:
adapting the system ontology based on a change in composition of the system such that the received sensor data includes sensor data relating to a changed portion of the composition of the system.  

Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value; examiner interprets these actions to imply changes in the composition of the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to adapt the system ontology based on changes of the composition of the system (e.g., switching to operational sensing devices to continue collecting data) such that the received sensor data includes sensor data relating to a changed portion of the composition of the system, in order to provide accurate and continuous operation of the overall system.

Regarding claim 17. (Currently amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang does not disclose:
a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; 
wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical.  

	Kolar further teaches:
“At least some of the sensor data is evaluated using a computer system associated with the asset to determine whether any sensor data in at least a portion of the sensor data is suspect. In response to a determination that at least a portion of the evaluated sensor data is suspect, an action is initiated by the computer system associated with the asset. The action can include adjusting additional processing of the sensor data, adjusting interaction between the computer system and at least one other system remote from the asset, and/or adjusting management operations of the asset. In this manner, evaluation of the sensor data can be performed locally to the sensing devices, which can enable, among other things, a reduction (or elimination) in the transmission of suspect sensor data, power consumption by malfunctioning sensing devices, a complexity of processing required in systems remote from the asset, and/or the like” ([0016]: local processing of sensor data for validation purposes (analogous to time-critical processing) enables reduction of transmission cost, reduction of power consumption and reduction of processing by a larger/remote system (analogous to no time-critical processing) (see also [0050]-[0051])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to incorporate a second data processing unit that is in closer proximity to the multiplicity of system components than the data processing unit; wherein the second data processing unit is configured to process sensor data that is determined to be time-critical and wherein the data processing unit is configured to process sensor data that is determined to not be time-critical, in order to lower the transmission load, power consumption and processing cost, as discussed by Kolar ([0050]).

Regarding claim 18. (Previously Presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang further discloses:
wherein the data processing unit is further configured to preprocess the received sensor data using a diagnosis ontology to generate the reliable sensor data (p. 211, section “3 – A Multivariate Gaussian Model”, par. 1; p. 212, section “3.3 – Performance evaluation for multivariate Gaussian model”, par. 1: a multivariate Gaussian model is applied to explore correlations among the data measured by a cluster of sensors, with the cluster of sensors corresponding to sensors that are located close to each other, the sensors measuring similar characteristics (i.e., humidity, temperature, light and voltage periodically, sensor ontology); examiner interprets that by implementing information regarding the sensor location and type of measurements for correlation purposes, a diagnosis ontology is applied).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki, Mehranbod and Kolar, and in further view of Zhang et al., (Y. Zhang, C.M. Bingham and M. Gallimore, Applied Sensor Fault Detection, Identification and Data Reconstruction, Advances in Military Technology, December 2013, 8(2): 1-14), hereinafter ‘Zhang_Yu’.
Regarding claim 14. (Previously presented) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang does not explicitly disclose:
the system is a turbine having a multiplicity of machine components.  

Zhang_Yu further teaches:
the system is a turbine, having a multiplicity of machine components (Fig. 1: a turbine system includes multiple components such as gas turbine, power turbine, sensors, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar, and in further view of Zhang_Yu, to incorporate the system as a turbine having a multiplicity of machine components, in order to provide monitoring and diagnostic features of a common system for determining appropriate remedial actions.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Tamaki, Mehranbod and Kolar, and in further view of Hess (US 20120265471 A1), hereinafter ‘Hess’.
Regarding claim 19. (Currently Amended) 
Zhang in view of Tamaki, Mehranbod and Kolar discloses all the features of claim 13 as described above.
Zhang does not explicitly disclose:
the data processing unit is configured to 
process the received sensor data of the two or more different sensor clusters and the at least one replacement sensor unit after replacing the unreliable sensor units; and 
determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit.

Regarding the data processing unit is configured to process the received sensor data of the two or more different sensor clusters and the at least one replacement sensor unit after replacing the unreliable sensor units, Kolar further teaches:
	“Similarly, computer system 20 can adjust operation of other devices in response to an inoperable device, e.g., increasing a frequency with which sensor data 38 is obtained from a sensing device, initiating a failover procedure to switch to an operational sensing device of the same type, accessing data acquired by multiple other sensing devices of different types to determine (e.g., derive, calculate, estimate, and/or the like) a data value for the attribute, adjusting the type of sensor data 38 acquired from a sensing device, and/or the like” ([0045]: when a sensing device is inoperable, the action taken may include switching to an operational sensing device of the same type, acquiring data from other sensing devices to determine the corresponding data value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar to configure the data processing unit to process the received sensor data of the two or more different sensor clusters and the at least one replacement sensor unit after replacing the unreliable sensor units, in order to provide accurate and continuous operation of the overall system.

Regarding the data processing unit is configured to determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit, Hess teaches:
	“A modified embodiment of the present invention comprises switching a sensor showing incorrect behavior into a polling mode and polling each faulty sensor with a high polling frequency. A faulty sensor refers to a sensor which is no longer capable of creating interrupts to the central control unit, e.g. due to failures of the sensor itself or of a transmission path from the sensor to the central control unit … The generation of interrupts by the faulty sensor is deactivated to reduce occupation of the control unit. The control unit can also perform an additional verification of the behavior of the sensor” ([0016]: faulty sensors can include sensors that fail due to errors of the sensor itself, or due to other system components (i.e., transmission path), with the faulty sensor being deactivated, and additional verification of the behavior of the sensor being performed by the control unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Tamaki, Mehranbod and Kolar, and in further view of Hess to configure the data processing unit to determine whether an unreliability of the unreliable sensor units is caused by abnormal behavior of a system component of the multiplicity of system components or by an unreliable sensor unit, in order to take appropriate remedial actions based on the source of the fault.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857